DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 8/10/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. Applicants argue that the prior art cited does not teach, or reasonably suggest, “absorptive regions hav[ing] an aspect ratio of at least 30.” Applicants argue that “the 0.1µm-100 µm thickness in Moriyama appears to be a diameter of the holes, not a thickness of a colored region on the wall surface.” The Examiner respectfully disagrees.
As previously noted, Moriyama discloses that the absorptive regions have an aspect ratio of at least 30 (the height of the regions is in the range of 10 µm to 100 µm and the width is in the range of 0.1µm to 100µ, which leads to an AR of .1-1000).  The diameters of the multiple straight holes range from 0.1 μm to 100 μm, for example, and the thickness of the resin film ranges from 10 μm to 100 μm, for example [see abstract and last paragraph of the provided translation page 15].  Since the resin film (2) thickness is 10 µm to 100 µm, the Examiner respectfully notes that the dimension relates to the height, not the diameter, as applicants argue.  Moriyama provides a second value for the range of the width, or diameter, of the regions.  Thus, Moryiama discloses an AR range of 0.1-1000.
As such, the prior art of record teaches the instant invention as currently claimed.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama et al. (WO 2014/103342).
Consider claim 1, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film, comprising: 
a light input surface (light incident side) and a light output surface (light exit side) opposite the light input surface (incident an exit sides are provided opposite); 
alternating transmissive regions (12, straight hole) and absorptive regions (11, colored resin layer.  Resin film 2 contains a colorant with a light absorbing ability) [page 15 of the provided translation] disposed between the light input surface and the light output surface, wherein the absorptive regions have an aspect ratio of at least 30 (the height of the regions is in the range of 10 µm to 100 µm and the width is in the range of 0.1µm to 100µ, which leads to an AR of .1-1000) and 
the alternating transmissive region and absorptive regions have a transmission as measured with a spectrophotometer at a viewing angle of 0 degrees (the intensity of light is measured at a view angle of 0 degrees) of 
i) at least 35% for a wavelength of the range 320-400 nm (UV) (the average transmittance is 8-80% at a wavelength of 380-500 nm) [see pages 15-16 of the provided translation], or 
ii) at least 65% for a wavelength of the range 700-1400 nm (NIR), or a combination thereof.
Consider claim 2, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film wherein the absorptive regions have a width parallel to light input surface and a height orthogonal to the light input surface and the height is greater than the width (see figure 2, the height of the regions is in the range of 10 µm to 100 µm and the width is in the range of 0.1µm to 100µ, which leads to an AR of .1-1000) [see pages 15-16 of the provided translation].
Consider claim 3, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film wherein the alternating transmissive regions and absorptive regions have a relative transmission of visible light at a viewing angle of +30 degrees or -30 degrees of less than 50% (average transmission decreases at ±30 degrees to prevent peeping) [see last paragraph of page 14 of the provided translation].
Consider claim 4, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film wherein the alternating transmissive regions and absorptive regions have an average relative transmission of visible light for viewing angles ranging from +35 to +80 degrees or an average relative transmission for visible light for viewing angles ranging from -35 to -80 degrees of less than 10% (see table 2, more than 30 degrees does not have good visibility to prevent peeping) [see page 19 of the provided translation]. 
Consider claim 5, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film wherein the transmissive regions have a wall angle less than 5 degrees (the wall angle is considered to be zero since the holes are straight).
Consider claim 6, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film wherein the transmissive regions and absorptive regions have a height ranging from 50 to 200 microns (the height is in the range of 10 µm to 100 µm) [see pages 15-16 of the provided translation].
Consider claim 7, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film wherein the absorptive region has an average width no greater than 5 microns (the width is in the range of 0.1µm to 100µ) [see pages 15-16 of the provided translation].
Consider claim 9, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film wherein the absorptive regions have an average pitch of 10 to 200 microns (see figure 5, the absorptive regions are spaced such that the average pitch is 10 to 200 microns when the width is in the range of 0.1 microns to 100 microns). 
Consider claim 16, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film wherein the alternating transmissive regions and absorption region are disposed on a base layer (the base layer is considered to be 10, separator; see figure  1B) or the light control film further comprises a cover film and the base layer or cover film is a multilayer film selected from a color shifting film, a UV reflective film, a UV-blue reflective film, or a near infrared reflective film.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moryiama et al. (WO 2014/103342) in view of Schmidt (US 2016/0320533).
Consider claim 14, Moriyama et al. does not explicitly disclose that the absorptive regions comprise polyelectrolytes.  Moriyama and Schmidt are related as light absorbing devices.  Schmidt discloses layers that comprise light absorbing compounds dispersed within a polyelectrolyte [0084].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Moryiama, to include the absorbing material as taught by Schmidt, in order to provide a highly efficient multilayer optical film.
Claims 25-26, 34, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moryiama et al. (WO 2014/103342) in view of Ono et al. (US 6,819,436).
Consider claim 25, Moriyama discloses a light control film comprising a first light control film according to claim 1 [see pages 15-16 of the provided translation.  However, Moriyama does not explicitly disclose that the light control film is disposed upon a second light control film.  Moriyama and Ono are related as light control devices.  Ono discloses (e.g. figures 6 and 12) a first light control film disposed upon a second light control film (filters 42a-b are considered to be optically disposed on the optical filter 74) [col. 13, lines 39-63, col. 16, lines 4-41].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Moriyama, to include the two light control films as taught by Ono, in order to accurately measure distances.
Consider claim 26, the modified Moriyama reference discloses a light control film, comprising a light control film according to claim 1 disposed upon a second light control film according to claim 1 [see pages 15-16 of the provided translation] and the first and second light control films are positioned such that the absorptive regions range from being parallel to orthogonal with each other at a viewing angle of 0 degrees or positioned such that the absorptive regions are coincident with each other at a viewing angle of 0 degrees (the regions are coincident). 
Consider claim 34, Moriyama et al. disclose (e.g. figures 2, 5, 7A-7B) a light control film according to claim 1 [see provided translation of pages 15-16].  However, Moriyama does not explicitly disclose a light detection system, including: a light source configured to emit light having a first spectral profile along a first direction and a second spectral profile along a different second direction; a detector sensitive to wavelengths in a detection wavelength range; a light control film disposed on the light source or detector for receiving and transmitting light emitted by the light source.  Moriyama and Ono are related as light control devices.  Ono discloses (e.g. figures 6 and 12) a light detection system, including: a light source (44, light source unit) configured to emit light having a first spectral profile along a first direction and a second spectral profile along a different second direction (λ1 and λ2 are along paths 16 and 18 respectively); a detector (60a-c, solid state image sensor) sensitive to wavelengths in a detection wavelength range (the image sensor is sensitive to wavelengths in the detection range); a light control film (42a-b, filters/optical filter 74 (fig 12)) disposed on the light source or detector for receiving and transmitting light emitted by the light source (the control film is provided on the light source and/or the detector) [col. 13, lines 39-63, col. 16, lines 4-41].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Moriyama, to include the two light control films as taught by Ono, in order to accurately measure distances.
Consider claim 36, the modified Moriyama reference discloses a light detection system of claim 34 wherein the detector comprises a photovoltaic device, a solar battery, a solar cell, or a camera (the image sensor is considered to be a camera) [col. 13, lines 39-63, col. 16, lines 4-41 of Ono et al.].
Consider claim 37, the modified Moriyama reference discloses a light detection system of claim 34 wherein the light control film is disposed on to the light source and the detector is remote (see figure 6, filters 42a-b are provided on the light source and the solid state image sensor is remote) [col. 13, lines 39-63, col. 16, lines 4-41 of Ono et al.].
Consider claim 38, the modified Moriyama reference discloses a light detection system of claim 34  wherein the light control film is disposed on to the detector and the light source is remote (see figures 6, 12, the optical filter 74 is disposed on the image sensor 60a-c and remote from light source 44) [col. 13, lines 39-63, col. 16, lines 4-41 of Ono et al.].
Consider claim 39, the modified Moriyama reference discloses a light detection system of claim 34 wherein the light detection system is a sensor (60a-c is a solid state image sensor) [col. 13, lines 39-63, col. 16, lines 4-41 of Ono et al.].
It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of the sensor as a vehicle sensor, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.
Claims 35, 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (WO 2014/103342) in view of Ono et al. (US 6,819,436) as applied to claim 34 above, and in further view of Sahlin et al. (CN 102667543).
Consider claim 35, the modified Moriyama reference discloses a light detection system of claim 34 wherein the light source comprises a light source unit (40, illumination unit) [col. 11, lines 13-31 of Ono].  However, Ono does not explicitly disclose that the light source is selected from one of a light emitting diode (LED), a laser light source, a halogen light source, a metal halide light source, a tungsten light source, a mercury vapor light source, a short arc xenon light source, or the sun.  Moriyama, Ono and Sahlin are related as light control devices.  Sahlin discloses a light source that can be an LED [108].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Moryiama reference, to utilize an LED as the light source as taught by Sahlin, in order to have any desired output.
Consider claim 40, the modified Moriyama reference does not explicitly disclose that the light control film is disposed on a retroreflective sheet.  Moriyama, Ono and Sahlin are related as light control devices.  Sahlin discloses a light control film (11, first layer with holes) is disposed on a retroreflective sheet (19, transflective surface) [0023-0024, 0048].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant inventio to modify the device of the modified Moryiama reference to include the retroreflective sheet, as taught by Sahlin, in order to utilize a light control device that has different reflectivities to control the transmission/reflection profile.
Consider claim 41, the modified Moriyama reference discloses a light detection system wherein retroreflective sheet comprises at least one of microsphere beads and corner cubes (the retroreflective element can be a corner cube) [0048, Sahlin].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872